        Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 1 of 17



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                      :
GOUCHER COLLEGE
                                      :

     v.                               :   Civil Action No. DKC 21-0511

                                      :
CONTINENTAL CASUALTY COMPANY,
et al.                                :

                             MEMORANDUM OPINION

     Presently pending and ready for resolution in this case

arising out of a commercial insurance dispute is Plaintiff’s motion

to remand.     (ECF No. 9).       This is one of a burgeoning number of

cases     arising    from   the   COVID-19   pandemic     raising   coverage

questions under various insurance policies.             See, e.g., McDaniel

Coll., Inc. v. Cont’l Cas. Comp., No. RDB 21-0505, 2021 WL 2139404

(D.Md. May 26, 2021).        Plaintiff is seeking coverage for losses

caused by the limitations on campus activity during the pandemic.

After its insurance carrier denied liability, Plaintiff sued both

the insurance company and its broker in state court, alleging

alternatively that the policy covers the losses, but if it does

not, the broker is liable for failing to procure the proper

coverage.

     Defendants CNA Financial Corporation and Continental Casualty

Company (collectively “the Insurer”) removed this action from the

Circuit Court for Baltimore County on the basis of diversity of
      Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 2 of 17



citizenship.      They recognize that another defendant named by

Plaintiff, Riggs, Counselman, Michaels & Downes, Inc. (“RCM&D”),

shares the same citizenship as Plaintiff and its presence deprives

the action of complete diversity.           They argue, however, RCM&D was

fraudulently joined, and its presence should be ignored.                 In doing

so, however, they misconstrue and misapply the relevant caselaw.

RCM&D was properly joined, and its Maryland citizenship defeats

complete diversity.    The issues have been fully briefed, and the

court now rules, no hearing being deemed necessary.                 Local Rule

105.6.   The motion to remand will be granted.

I.   Background

     Goucher is a Maryland corporation with its principal place of

business in Towson, Maryland.          It operates as a private college

that enrolls over 2,000 students a year.             Its complaint explains

the college’s various sources of revenue, including fees generated

by providing “room and board” to those living on campus and from

tuition (its “largest sources”), as well as leasing and renting

its “physical space” to third parties (including the “Athenaeum”

– a 100,000 multiple-purpose facility), and its sponsoring of

“Year-Round” athletic (both interscholastic and intramural) events

and “similar extra-curricular offerings.”

     Starting   in   2006,   Goucher       hired   RCM&D   “to   serve    as   its

producer in connection with its insurance needs.”                Since then, it

has continued to serve Plaintiff as its trusted insurance advisor

                                       2
         Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 3 of 17



and insurance producer.        In this role it has “regularly analyzed

Goucher’s risks and exposures, alerted Goucher of those ricks,

advised Goucher on how to protect itself from such risks through

available insurance coverage, and procured insurance for Goucher

to cover” the “risks and exposures” it has helped identify.                 The

contract is attached to Plaintiff’s complaint.            (ECF No. 4-3).

     In     December   2019,   to   protect   these     various   sources   of

revenues, Goucher purchased an “all-risks” insurance policy (the

“Policy”) from the Insurer “on advice and counsel” from RCM&D.

This policy required a premium payment of $1,936,360 and was meant

to   “protect      against     property    loss   and     damage,   business

interruption losses and other risks identified by RCM&D, who acted

as Goucher’s producer on the Policy.” 1           Goucher alleges that it

“relied on RCM&D to identify and obtain the Policy” and that it

“should have known that exposure to losses from viral diseases

(such as outbreaks on campus of SARS and viral meningitis) was a

significant risk Goucher faced.”

     The Policy came into effect on December 1, 2019, and was

effective for a year and a day, with a termination date of December

1, 2020.     The Complaint explains that, by its terms, it covers the

entirety of Goucher’s campus, as well as all buildings, facilities,




     1Plaintiff notes that the Policy, No. 6023245110, states that
the issuing company is Continental, but states that it is a “CNA
POLICY.” (ECF No. 4-1).
                                       3
            Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 4 of 17



and structures it owns or rents.                        Plaintiff emphasizes the

language in the Policy that states, “this [P]olicy insures against

risk of direct physical loss of or damages to property and/or

interests described herein at covered Locations.”                    (ECF No. 4-1,

at 19) (emphasis added).               Plaintiff argues that this language is

“deliberately designed to be broad” and to cover an “unlimited

scope of ‘risks.’”               Further, Goucher argues, the Policy does not

contain “one of the virus exclusions that had become commonplace

in the decade-and-a-half after the SARS outbreak.”                         Plaintiff

complains           that   the   COVID-19   pandemic    subsequently     has   caused

“physical damage” to Goucher because it “physically contaminates

property” and Plaintiff has been forced to suspend virtually all

on-campus events and to close its dormitories and classrooms. (ECF

No.   4,       at    3-4) 2   (quoting   Governor   Larry      Hogan).     Plaintiff

estimates its total losses at “tens of millions of dollars,” but

asserts that the Insurer has determined that such “property and

business interruption claims do not trigger any coverage.”

        The Insurer denied Plaintiff’s claim on September 8, 2020.

On December 30, 2020, Goucher brought claims against both the

Insurer and RCM&D in the Circuit Court for Baltimore County,

Maryland.           Plaintiff alleges that the Insurer’s refusal to pay for

“loss        and     expenses”      emanating    from    the    COVID-19   pandemic


        2
       Page number references reflect the number generated by the
CM/ECF system, and not necessarily those on the document itself.
                                             4
       Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 5 of 17



represents a breach of contract and “Lack of Good Faith.”                      It also

alleges that RCM&D, as its trusted advisor and one contractually

bound to facilitate its insurance needs, committed:                     negligence,

a breach of contract, and a breach of fiduciary duty.                    It makes a

demand for damages “in excess” of $75,000, “plus pre-judgment and

post-judgment    interest,    courts       costs   .   .    .   [and]       reasonable

attorneys’ fees incurred.” (ECF No. 4, at 45-56).

       On February 26, 2021, CNA and Continental filed a Notice of

Removal, citing complete diversity of citizenship and an amount-

in-controversy exceeding $75,000.             They assert that CNA is a

Delaware corporation with its principal place of business in

Chicago, Illinois, and that Continental is an Illinois corporation

with   its   principal   place   of     business       in   Chicago,         as   well.

Plaintiff is a citizen of Maryland, as is RCM&D.                       Nonetheless,

RCM&D, these Defendants assert, should not be considered when

assessing diversity because “it has been fraudulently joined.”

(ECF No. 1, ¶ 22) (citing Mayes v. Rapoport, 198 F.3d 457, 461 (4th

Cir. 1999) and Fish v. Cincinnati Ins. Co., 451 F.Supp.3d 420, 435

(D.Md. 2020)). They argue that, under the relevant standard, there

is “no possibility that the plaintiff would be able to establish

causes of action against [an] in-state defendant in state court.”

(Id., at ¶ 23) (citing Marshall v. Manville Sales Corp., 6 F.3d

229, 232 (4th Cir. 1993)).           The Insurer argues that any finding

of   liability   against     RCM&D    is    “contingent         upon    a    judicial

                                       5
      Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 6 of 17



determination that no coverage exists under the Policy,” and the

claims against it are, therefore, are “not ripe” for review under

Article III of the U.S. Constitution.         (Id., at 4-5) (citing Terry

Black’s Barbecue, LLC v. State Auto. Mut. Ins. Co., No. 20-665,

2020 WL 6537230, at *4-*5 (W.D.Tex. Nov. 5, 2020), Interim R & R

adopted by order (W.D.Tex. Nov. 23, 2020) (ultimately granting

judgment on pleadings to insurance company) appeal docketed, No.

21-50078 (5th Cir., Feb. 9, 2021) (appealing on grounds unrelated

to the dismissal of the broker).

      Plaintiff filed a motion to remand on March 29, 2021, arguing

that Defendant RCM&D was properly joined and, therefore, complete

diversity is lacking.          (ECF No. 9).     CNA and Continental filed

their opposition on April 26, 2021 (ECF No. 14), and Goucher

replied on May 17, 2021.        (ECF No. 15).

II.   Standard of Review

      28   U.S.C.   §   1441   allows   defendants   to   remove   an   action

“brought in a State court of which the district courts of the

United States have original jurisdiction.”           Pursuant to 28 U.S.C.

§ 1332(a)(1), district courts have original jurisdiction “of all

civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interests and costs, and is between

. . . citizens of different States.”            A plaintiff that disputes

the propriety of removal, may move to remand.




                                        6
         Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 7 of 17



     In considering a motion to remand, the court must “strictly

construe the removal statute and resolve all doubts in favor of

remanding the case to state court.”           Richardson v. Philip Morris

Inc., 950 F.Supp. 700, 702 (D.Md. 1997) (citations omitted).              This

standard reflects the reluctance of federal courts “to interfere

with matters properly before a state court.”              Id. at 701.     When

opposing a motion to remand, the party asserting subject matter

jurisdiction “bears the burden of proof, by a preponderance of the

evidence,     to   show   the    parties’   citizenship   to   be   diverse.”

Zoroastrian Ctr. and Darb-E-Mehr of Metropolitan Wash., D.C. v.

Rustam Guiv Found. of N.Y., 822 F.3d 739, 748 (4th Cir. 2016)

(citing Mulcahey v. Columbia Organic Chems. Co., 29 F.3d 138, 151

(4th Cir. 1994) (“The burden of establishing federal jurisdiction

is placed upon the party seeking removal.”)).

     “The ‘fraudulent joinder’ doctrine[3] ‘permits removal when a

non-diverse party is (or has been) a defendant in the case.”

McGinty v. Player, 396 F.Supp.2d 593, 597 (D.Md. 2005) (quoting

Mayes, 198 F.3d at 461.         The doctrine of fraudulent joinder allows

a federal court to “‘disregard, for jurisdiction purposes,’ the

citizenship of non-diverse defendants.” McFadden v. Fed. Nat'l




     3This phrase is a term of art and “a bit misleading, insasmuch
as the doctrine requires neither a showing of fraud . . . nor
joinder.” Mayes, 198 F.3d at 461 n.8.
                                       7
      Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 8 of 17



Mortg. Ass'n, 525 Fed.Appx. 223, 227 (4th Cir. 2013) (quoting Mayes,

198 F.3d at 461).

     A party is fraudulently joined when “there is no possibility

that the plaintiff would be able to establish a cause of action

against the in-state defendant in state court.”           Johnson v. Am.

Towers, LLC, 781 F.3d 693, 704 (4th Cir. 2015) (quoting Hartley v.

CSX Trans., Inc., 187 F.3d 422, 424 (4th Cir. 1999)) (noting that

this is a heavy burden on the removing party: all issues of law

and fact must be resolved in the plaintiff’s favor, and the

standard is even more favorable to a plaintiff than Fed.R.Civ.P.

12(b)(6)).   Even a “glimmer of hope” will suffice.          Id. (citing

Mayes, 198 F.3d at 466).

III. Analysis

     A.   Remand

     The parties agree that Maryland substantive law applies to

both the tort and contract claims, although they are less precise

with regard to the “ripeness” issue.       As will be seen, success on

at least one of the state law claims is not a legal or factual

impossibility. The Insurer primarily relies on Fish, 451 F.Supp.3d

at 430 to stand for the proposition that there is “no possibility

that the plaintiff could establish a cause of action against the

defendant-broker at the time of filing.”        (ECF No. 14, at 8).    It

highlights that the plaintiff in Fish alleged that “if no insurance

contract is found to govern the dispute, [then the broker] ‘owed

                                    8
        Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 9 of 17



a duty to [the insured] on how to apply for the insurance from

[the defendant insurer],’ and ‘[the broker] breached its duty when

it submitted the application for insurance for [the p]laintiff .

. .’”    (ECF No. 14, at 8) (citing Fish, 451 F.Supp.3d at 435).           It

argues     that,   “This   contingent     pleading   language    is    nearly

identical to the language used by Plaintiff in this case” and so

should similarly counsel for finding fraudulent joinder.              (Id., at

8); (see, e.g., ECF 4, ¶ 16) (“To the extent that Policy is found

not to cover Goucher’s losses . . . then RCM&D failed Goucher in

its essential tasks . . . .”).

        As Plaintiff points out, however, such a comparison glosses

over key factual distinctions in Fish.         This court has previously

distinguished that case in this context:

                  [Fish] involve[d] insurance on a boat
            owned by the plaintiff. There, Judge Bennett
            declined to remand a case that included a
            claim    against    Defendant    HMS   Insurance
            Associates, Inc. (“HMS”) (an insurance broker)
            because “Plaintiff has no right to relief
            against     Defendant    HMS.”    The sole claim
            against the brokerage as an agent was “that
            HMS    negligently    obtained    insurance   in
            Plaintiff’s individual name rather than his
            corporate name.” The negligence claim against
            the agent was pled in the alternative, only
            “if no insurance contract is found to govern
            the dispute.”      This line of argument was
            deemed mooted because Cincinnati Insurance
            “admits that it entered into a contract of
            insurance with [the plaintiff,]” and it did
            not “assert any defenses to coverage based on
            allegations that [the Plaintiff’s] vessel may
            have been owned by an LLC, of which he was the
            sole    member.”      Thus,    the   alternative

                                      9
     Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 10 of 17



          negligence claim against the agent was not
          viable.

Eremah v. Assurity Life Ins. Co., No. DKC 20-2069, 2020 WL 6154871,

at *3 (D.Md. Oct. 20, 2020).       Similarly, in a follow-up opinion

issued in the Eremah case, the court found that Plaintiffs’ only

viable theory against the agent in question, based on the facts

before it, would have been that he “improperly or inaccurately

prepared the policy application” of the Plaintiffs.           But it was

clear that the plaintiffs’ complaint only alleged a failure to pay

out the proper life insurance proceeds as per the purported policy.

The defendant, in turn, conceded that such a policy did exist, and

that the agent in question was terminated before it decided to

deny the Plaintiff’s insurance claim.       The court reasoned: “Based

on the newly elucidated factual allegations, Plaintiffs cannot

assert a claim against the agent for breach of contract.          Because

the insurance contract was issued, there can be no claim for breach

of a contract to procure insurance coverage.”           Eremah, 2020 WL

6544833, at *4.

     Conversely, in this case, Goucher expressly alleges that

RCM&D was in breach of the separate contract between them and

negligent in its failure to procure the correct policy.                   As

Plaintiff points out, the Insurer, for its part, has made no

concession that would moot Goucher’s claim against RCM&D.              To do

so, as Goucher correctly explains, would be to concede that “all


                                   10
     Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 11 of 17



of Goucher’s alleged COVID-19 business interruption damages are

covered by the Policy, and that the Insurer has no basis to deny

Goucher’s claim.”    (ECF No. 15, at 7).      Obviously, this has not

occurred.

     Where   such   factual    concessions     have   not    barred    the

possibility of recovery, Maryland courts have upheld the validity

of these kinds of claims against a broker.      As Plaintiff correctly

asserts, “Under Maryland law, it is ‘generally accepted that when

an insurance broker is employed to obtain a policy that covers

certain risks and the broker fails: (1) to obtain a policy that

covers those risks, and (2) to inform the [insured] that the policy

does not cover the risks sought to be covered, an action may lie

against the broker, either in contract or in tort.’”            (ECF No.

9-1, at 9) (quoting Int'l Bhd. Of Teamsters v. Willis Corroon Corp.

Of Md., 369 Md. 724, 737, 802 A.2d 1050, 1057 (2002)); see also

Eremah v. Assurity Life Ins. Co., 2020 WL 6154871, at *4-*6

(recognizing the possibility that claims against a broker and

insurance company can coexist when insurance benefits are denied,

even where the broker is not covered by a separate agreement).

Unlike in Eremah, moreover, RCM&D’s conduct was governed by a

separate contract with Goucher, making it even clearer that the

claims against it, at least in contract, are viable.




                                   11
        Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 12 of 17



        The   Insurer’s   ripeness     argument    falls   short. 4     CNA   and

Continental’s      opposition     primarily       relies   on   Terry   Black’s

Barbecue on this point, but as Goucher points out, the court

combined its analysis of fraudulent joinder and ripeness and

applied a “Rule 12(b)(6)-type analysis to determine whether a claim

is stated under state law against the non-diverse defendant.” (ECF

No. 9-1, at 14-15) (discussing and quoting Terry Black’s Barbecue,

2020 WL 6537230, at *3-*5).          This is not the relevant standard in

this district on the issue of fraudulent joinder.                The standard

set out by the Fourth Circuit “places a much higher standard on

the removing party.”          (Id., at 14) (citing Hartley, 187 F.3d at

424).

     Even if such ripeness analysis is treated as a distinct

(though       interrelated)    issue    of   subject-matter      jurisdiction,

Goucher’s claims against RCM&D are indeed ripe. Plaintiff contends

that, “[w]hile Maryland has not yet directly addressed this issue,

a majority of the courts that have done so have concluded that an

insured’s claim against its agent or broker begins to accrue for

limitations purposes on the date the insurer denies coverage – at

the latest.”       (ECF No. 9-1, at 11) (citing, among others, M.S.S.

Const. Corp v. Century Sur. Co., No. 15 CIV 2801 ER, 2015 WL

6516861, at *12 (S.D.N.Y. Oct. 28, 2015)).                 In some instances,


        4
       The state court ultimately may determine that this claim is
not ripe, but all doubts must be resolved in favor of remand.
                                        12
     Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 13 of 17



“federal ripeness law applies in federal court,” but “the standard

for ripeness under federal law is essentially identical to the

standard under Maryland law.”       Brewster v. Brennan, 567 F.Supp.2d.

791, 796 n.4 (D.Md. 2008).         At a practical level, as observed by

Judge Bennett, Maryland courts permit claims against the insurer

and the broker to proceed in a single case.            See McDaniel, 2021 WL

2139404, at *4 (citing CIGNA Prop. & Cas. Comps. V. Zeitler,

Md.App. 444 (1999) and Eremah, 2020 WL 6154871).

     It is correct that some other jurisdictions, such as the

Southern District of Florida, have held claims against a broker

are premature where the underlying insurance coverage has yet to

be determined.       See, e.g., JWC Hamptons, Inc. v. Empire Indem.

Ins. Comp., No.: 0:19-cv-62232-RUIZ/SELTZER, 2020 WL 37571, at *2

(S.D.Fla. Jan. 3, 2020) (dismissing a claim against an insurance

broker,   because,    “[T]he    viability    of     [the   plaintiff’s]    claim

against [a defendant] is entirely contingent upon the resolution

of [its] claims against [the other defendant],” and a ruling

against the insurer would foreclose recovery against the broker)

(relied upon by the Insurer).           Nonetheless, the better view, held

by an equal number of courts (if not the majority, as claimed by

Plaintiff),   is      that     claims     against    an    insurer   and    the

broker/advisor who selected the policy, may simultaneously lie.

See Netherlands Ins. Comp. v. Macomb Cmty. V. Macomb Cmty. Unit

Sch. Dist. No. 185, No. 18-cv-4191, 2019 WL 5420260, at *4-*6

                                        13
      Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 14 of 17



(C.D.Ill. May 2, 2019) (explaining Fed.R.Civ.P. 8(d) allows for

“[i]nconsistent legal claims” and that while claims against a

broker in this context are akin to indemnity claims, considerations

of   judicial   economy   suggest   such   claims   are   ripe   in   either

context);    Casa Besilu LLC v. Fed. Ins. Comp, No. 20-24766-Civ-

Scola, 2021 WL 1617107, at *6 (S.D.Fla. Apr. 26, 2021) (“failure

to obtain desired coverage from an insurance carrier is a separate

and independent cause of action in negligence from the claim

against the insurer”); Johnson & Towers, Inc. v. Corp. Synergies

Grp., LLC, No. 14-5528, 2015 WL 3889438, at *7 (D.N.J. June 23,

2015) (finding the “alleged failure to procure appropriate stop-

loss insurance coverage” represented a cognizable “injury in fact”

that was ripe alongside a claim seeking a declaratory judgment

against the insurer that the Plaintiffs “are entitled to stop-loss

coverage” under their policy).      Goucher’s tort and contract claims

against RCM&D are ripe claims operating on independent theories of

recovery, even if they are inconsistent with the claims made

against CNA and Continental.

      B.    Request for Attorneys’ Fees, Costs and Expenses

      Plaintiff expressly requests “attorneys’ fees, costs, and

expenses” accrued from litigating this motion and cite Defendants’

lack of an “objectively reasonable basis for seeking removal” as

justification for this award.        (ECF No. 9-1) (citing Martin v.

Franklin Cap. Corp., 546 U.S. 132, 136 (2005) and Hyatt v. Johns,

                                    14
     Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 15 of 17



No. GJH-16-2912, 2016 WL 8673870, at *3 (D.Md. Oct. 14, 2016)).

In Hyatt v. Johns, Judge Hazel provides instructive discussion of

the court’s discretionary powers on this issue:

                In addition to requesting that this case
          be remanded to state court, Plaintiffs also
          request    costs,   expenses   and     reasonable
          attorney’s    fees   that   they    incurred   in
          defending this case against removal. When a
          Court grants an order to remand, it may also
          “require payment of just costs and any actual
          expenses, including attorney fees, incurred as
          a   result   of   the   removal.”     28   U.S.C.
          § 1447(c).      Although the case is being
          remanded, the Court will retain jurisdiction
          over the collateral issue of fees pursuant
          to 28 U.S.C. § 1447(c).          See Am. Cap[.]
          Advance, LLC v. Gordon, No. RWT 10CV2113,
          2010 WL 5055810, at *2 (D.Md. Dec. 3, 2010).

               In developing an appropriate test for
          awarding fees in a removal case, the Supreme
          Court noted that such a test “should recognize
          the desire to deter removals sought for the
          purpose of prolonging litigation and imposing
          costs on the opposing party, while not
          undermining Congress’ basic decision to afford
          defendants a right to remove as a general
          matter, when the statutory criteria are
          satisfied.”     Martin[], 546 U.S.[, at] 140.
          The Court went on to hold that “[a]bsent
          unusual    circumstances,    courts   may   award
          attorney’s fees under § 1447(c) only where the
          removing     party    lacked    an    objectively
          reasonable basis for seeking removal.” Id. at
          141.    A showing of bad faith is not required
          . . . See Am. Cap[.] Advance, LLC, 2010
          WL 5055810,     at   *2    (citing    Miller   v.
          Baker, 2010 WL 3585423,      at    *1    (W.D.Va.
          September 9, 2010))

Hyatt, 2016 WL 8673870, at *2 (emphasis added).       Plaintiff asserts

that the Notice of Removal “relied exclusively on one non-binding,


                                   15
      Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 16 of 17



unreported, out of state and out of district decision to support

its assertion that there is ‘no possibility’ that Goucher’s claims

against RCM&D would be considered ripe.”             (ECF No. 9-1, at 17)

(referencing ECF No. 1, ¶ 24) (itself relying on Terry Black’s

Barbecue, 2020 WL 6547230, at *4-*5). Plaintiff argues that such

argumentation in the face of purportedly clear caselaw to the

contrary shows that “the Insurer lacked an objectively reasonable

basis to remove Goucher’s case to federal court on the basis of

diversity jurisdiction under the fraudulent joinder doctrine.”

      This is a bit of an overstatement.            As the Insurer rightly

observes, this district has announced and affirmed that:

           “[A] plaintiff has every right to do all that
           is possible, within the bounds of ethical
           constraints, to ensure that his case remains
           in state court; a defendant has an equally
           defensible privilege to do all it can, under
           like constraints, to push or pull the action
           into federal court.”

Allen v. RBC Cap. Mkts., LLC, No.: GJH-18-3971, 2020 WL 673027, at

*3 (quoting Feldman’s Med. Ctr. Pharmacy, Inc. v. CareFirst, Inc.,

959   F.Supp.2d   783,   798    (D.Md.   2013))    (denying   a   “Motion    for

Attorney’s Fees and Costs” and noting that a claim with “even the

smallest degree of merit is well within the bounds of typical and

predictable   behavior     in    adversarial      litigation.”);    see     also

McGinty, 396 F.Supp.2d at 601-02 (quoting ITT Indus. Credit Co. v.

Durango Crushers, Inc., 832 F.2d 307, 308 (4th Cir. 1987)) (“The



                                     16
       Case 1:21-cv-00511-DKC Document 17 Filed 05/27/21 Page 17 of 17



court’s limited authority ‘to award fees as a sanction for a

removal taken in bad faith is widely recognized.’”).

       CNA and Continental easily clear this low hurdle as they had,

at    the   time   of   removal,   an   objectively   reasonable   basis   for

removing the case to federal court. 5          Despite their misreading of

Fish, 451 F.Supp. 3d at 435, their opposition does point to some

jurisdictions that support their contention that this kind of

purportedly “contingent” claim is unripe, and thus might not “state

a claim for negligence against [the broker].”            (ECF No. 14, at 12

& n.4) (citing JWC Hamptons, 2020 WL 37571 and other cases from

the Southern District of Florida, as well as Wausau Underwriter

Ins. Co., CV-07-0056-EFS, 2008 WL 793618 (E.D.Wash. Mar. 24,

2008)).      The Insurer also plausibly sought to distinguish other

cases.      The request for attorneys’ fees, costs and expenses will

be denied.

IV.    Conclusion

       For the foregoing reasons, the motion to remand filed by

Plaintiff will be granted.         A separate order will follow.



                                                       /s/
                                             DEBORAH K. CHASANOW
                                             United States District Judge




       5
      Whether there would be such a reasonable view going forward,
in light of this decision and that of Judge Bennett’s, is another
question.
                                        17
